Title: To George Washington from Brigadier General Jacob Bayley, 22 January 1780
From: Bayley, Jacob
To: Washington, George


          
            Sr
            Charles town [N.H.] 22nd Jany 1780
          
          Your Excelency was Pleased More than a Year Since to order that the Indians at Coos Should be Supplied Provitions and Since have Repeated the Same orders which Favours we Greatfully acknowledge as our Safty in a great measure depends on the Friendship with those Savages Your Excelency did not Give me the least Latitude to Supply with any other article, but Last march (and I did the Same in Octr following) I thought Best on the whole to Send the Indians out Hunting on this Principle, tho’ I was

obliged to Procure Cloathing to Enable them to go yet I thought they would be a great Safty to us as I Sent them to Such Places as I knew if any Party Should be Sent to Dissturb us we Should have Timely notice, another, Sein I had was that the Supply of Cloathing was not Equel to the Provitions if they had not been Sent out, I have ordered that the accounts of Supplys to them, and what is r[e]cieved from them is Exactly kept. there is now thirty four Indians with us and more Exspected, your Excelency may depend that I will not go beyond my orders and will be as Saveing to the Continent as Possiable in them, but Still as we know it is our Safty and if ours the Safty of the States of N: Hampr. and the Massachusitts to keep in Friendship with those Savages I Could wish for an order to Supply with Such Cloathing as is absolutely Necesary to Enable them to Hunt and that all Persons are forbid Dealing with them on any Pertance whatever and that the Person or Persons who Shall be authorised to Supply keep an Exact account of Supplys and what they Receive from them, I am Certain if Such an order is had the Indians will be of but Little Exspence to the Continent, I wish your Excelency would Enquire of Colo. Hazen who can give you reasons why Such an order is Necesarry.
          there is Some accounts from Canada tho’ not Official yet Alarms the People on this river, which Considering the Deficulty of Passing may Exsite the People to raise Men to be Imployed as Scouts which if they do I hope it will not be desagreeable. Capt. Green is aquainted with the affair I am your Excelencys most Obedient Humble Servant
          
            Jacob Bayley
          
        